Citation Nr: 0725429	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a notice of disagreement received in October 2003 
was timely filed with regard to the claims for service 
connection for residuals of injuries to each middle finger, 
residuals of an injury to the right eye, a lump on vein 
following blood donation, hearing loss, ringing in the ears, 
pes planus and tonsillitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

5.  Entitlement to service connection for an acquired 
psychiatric disability.

6.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

8.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes to handle 
disbursement of funds under the provisions of 38 C.F.R. § 
3.353 (2006).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  

By decision dated in February 2002, the Board of Veterans' 
Appeals (Board) denied the veteran's claims for service 
connection for low back and bilateral knee disabilities.  He 
subsequently sought to reopen his claim for service 
connection for these disabilities.  

In a rating decision dated in June 2003, the Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen claims for service connection for low 
back and bilateral knee disabilities.  In addition, the RO 
denied service connection for an acquired psychiatric 
disability; denied an increased rating for pseudofolliculitis 
barbae; and denied a total rating based on individual 
unemployability due to service-connected disability.  

In an August 2004 letter, the RO informed the veteran that a 
letter from his attorney referred to additional issues being 
on appeal, other than those currently before the Board.  
Those issues were entitlement to service connection for 
residuals of injuries to each middle finger, pes planus, a 
right eye disability, hearing loss, ringing in the ears, 
tonsillitis and a lump on the vein following blood donation.  
The letter stated that the appeal period for these issues had 
passed.  The veteran has appealed this determination.

The veteran has also filed a timely appeal of a September 
2004 rating action that concluded that the veteran was 
competent for VA purposes effective June 17, 2004.  

The issues of entitlement to whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for low back and bilateral knee 
disabilities; an increased rating for pseudofolliculitis 
barbae; a total rating based on individual unemployability 
due to service-connected disability; and whether the veteran 
is competent for VA benefits purposes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 1996 rating decision adjudicated claims for 
service connection for residuals of injuries to each middle 
finger, residuals of an injury to the right eye, a lump on 
vein following blood donation, hearing loss, ringing in the 
ears, pes planus and tonsillitis.

2.  The veteran either did not initiate and appeal of this 
determination, or his appeal on each of these issues was 
withdrawn.

3.  A June 2003 rating decision did not adjudicate claims for 
service connection for residuals of injuries to each middle 
finger, residuals of an injury to the right eye, a lump on 
vein following blood donation, hearing loss, ringing in the 
ears, pes planus and tonsillitis.

4.  An October 2003 letter from the veteran's attorney cannot 
be considered to be a notice of disagreement concerning the 
issues of service connection for residuals of injuries to 
each middle finger, residuals of an injury to the right eye, 
a lump on vein following blood donation, hearing loss, 
ringing in the ears, pes planus and tonsillitis.


CONCLUSION OF LAW

The October 2003 statement is not a valid notice of 
disagreement with either the January 1996 or June 2003 rating 
decisions regarding the claims for claims for service 
connection for residuals of injuries to each middle finger, 
residuals of an injury to the right eye, a lump on vein 
following blood donation, hearing loss, ringing in the ears, 
pes planus and tonsillitis.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The Board observes that the appellant was not provided notice 
of the VCAA as required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2006) with respect to the claim 
concerning timeliness of an appeal.  However, the Board finds 
that in this case the law, and not the evidence is 
dispositive.  In such situations, an opinion from the VA 
General Counsel has held the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts rendered the claimant ineligible for the 
claimed benefit.  See VAOPGPREC 5-2004 (June 23, 2004).  The 
United States Court of Appeals for Veterans Claims has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law; Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive). 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant. 38 C.F.R. § 20.204 
(2006).

In pertinent part, a January 1996 rating action denied 
service connection for a low back disability, a lump on the 
vein following blood donation, residuals of an injury to the 
right middle finger, residuals of an injury to the left 
middle finger, residuals of an injury to the right eye, 
hearing loss, ringing in the ears, pes planus, and 
tonsillitis.  The veteran's notice of disagreement with this 
determination did not include the claims for service 
connection for residuals of a right eye injury, hearing loss, 
ringing in the ears, pes planus, and tonsillitis.  

Accordingly, the statement of the case issued in March 2006 
was limited to the issues with which the veteran had filed a 
notice of disagreement.  

The veteran subsequently filed a substantive appeal which was 
limited to the issues of service connection for low back and 
bilateral knee disabilities.  Accordingly, the supplemental 
statement of the case issued in September 1996 addressed only 
these claims.  

During a hearing in September 1997 before a Veterans Law 
Judge, it was indicated that the issues of entitlement to 
service connection for residuals of right and left middle 
finger injuries had been withdrawn.  At a hearing at the RO 
in March 2001, the veteran withdrew his claim for service 
connection for a lump on a vein following blood donation 
(which had been recharacterized as residuals of a left 
forearm scar).  

In a statement received in October 2003, the veteran's 
attorney indicated that he wished to appeal a June 2003 
rating action.  He also referred to claims for service 
connection for residuals of injuries to the right and left 
middle fingers, pes planus, a right eye disability, hearing 
loss, ringing in the ears, tonsillitis, and a lump on the 
vein.  

By letter dated in August 2004, the RO advised the veteran 
that the period in which to appeal the issues mentioned by 
his attorney in the October 2003 letter had passed.  

The Board observes that neither the veteran nor his attorney 
has clearly set forth an argument as to why the appeal was 
filed in a timely manner.  The fact remains that it appears 
that some confusion has arisen.  The issues mentioned by the 
veteran's representative in his October 2003 letter, that is, 
service connection for residuals of injuries to the right and 
left middle fingers, pes planus, a right eye disability, 
hearing loss, ringing in the ears, tonsillitis, and a lump on 
the vein, were initially adjudicated by the RO in a June 1996 
rating action.  Although the veteran initiated an appeal of 
some of these matters (by submitting a notice of 
disagreement), it must be observed that all these claims were 
withdrawn at some point in the appellate process, prior to 
the Board's February 2002 decision.  If the veteran is 
attempting to reinstate his notice of disagreement, since he 
withdrew his appeal, he may do so only by submitting a new 
claim.  Even if the veteran had not withdrawn his previous 
appeal on the issues now under consideration, the October 
2003 statement cannot be a valid notice of disagreement to 
the June 1996 rating action, inasmuch as it was received 
substantially more than one year following the date he was 
notified of the decision.  

It appears that the veteran's attorney is also alleging that 
his appeal of the June 2003 rating action is timely.  It is 
significant to point out, however, that the only matters 
adjudicated by the RO in that determination were service 
connection for an acquired psychiatric disability; whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability, and bilateral knee disabilities; an increased 
rating for pseudofolliculitis barbae; and a total rating 
based on individual unemployability due to service-connected 
disability.  The veteran did appeal these issues, and they 
are currently before the Board.  The October 2003 statement 
from the veteran's representative cannot be a notice of 
disagreement with respect to issues that were not adjudicated 
in the June 2003 rating decision.  

Accordingly, the October 2003 statement cannot be considered 
to be a timely notice of disagreement regarding claims for 
service connection for residuals of injuries to the right and 
left middle fingers, pes planus, a right eye disability, 
hearing loss, ringing in the ears, tonsillitis, and a lump on 
the vein.  Moreover, in light of the fact that it was not 
received within one year of the January 1996 rating action, 
it cannot be deemed a timely notice of disagreement with that 
determination, the only rating decision that adjudicated 
these claims.  In any event, the veteran had previously 
withdrawn his claims during the course of that appeal.


ORDER

Since the veteran's notice of disagreement was not timely 
filed in regard to the claims for claims for service 
connection for residuals of injuries to each middle finger, 
residuals of an injury to the right eye, a lump on vein 
following blood donation, hearing loss, ringing in the ears, 
pes planus and tonsillitis, the appeal is denied as to those 
issues.


REMAND

Voluminous VA medical records were submitted by the veteran's 
representative to the RO in 2006.  In addition, the Board 
notes that after the veteran's appeal was certified to the 
Board, the attorney sent additional records to the RO.  These 
records reflect treatment from 2005 to 2006.  The veteran has 
not waived his right to have this evidence considered 
initially by the RO.  The Board also notes that, although 
some of the evidence was not previously considered by the RO, 
a supplemental statement of the case has not been issued.  
See 38 C.F.R. § 19.31 (2006).

The Board notes that a VCAA letter regarding competency was 
sent to the veteran in January 2005.  It is significant to 
point out, however, that the letter did not contain any 
information regarding what the evidence had to show in order 
to be declared incompetent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice 
letter as to all of the issues on appeal, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Specifically, 
the veteran should be informed of all 
information and evidence needed to 
substantiate and complete the claim 
regarding competency, which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain.  VA must also request that the 
claimant provide any evidence in his 
possession that pertains to the claim.  

2.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the veteran's claims may 
be granted.  If this determination is less 
than fully favorable, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should summarize all evidence 
received since the most recent statement 
of the case or supplemental statement of 
the case for each issue being remanded.  
The case should then be returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


